In support of his motion for summary judgment, the defendant made a prima facie showing of his entitlement to judgment as a matter of law by presenting evidence that he approached and entered the intersection with the right-of-way, and that the plaintiff violated Vehicle and Traffic Law § 1142 (a) by failing to yield the right-of-way, which constituted negligence as a matter of law (see Thompson v Schmitt, 74 AD3d 789 [2010]; McCain v Larosa, 41 AD3d 792, 793 [2007]; Gergis v Miccio, 39 AD3d 468 [2007]), and resulted in the subject accident. Inasmuch as the defendant had the right-of-way, he was entitled to anticipate that the plaintiff would obey traffic laws which required the plaintiff to yield (see Yelder v Walters, 64 AD3d 762, 764 [2009]; Thompson v Schmitt, 74 AD3d at 790; Klein v Crespo, 50 AD3d 745, 745-746 [2008]). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, A.EJ., Balkin, Chambers and Roman, JJ., concur.